Case 1:18-cv-05111-RBK-KMW Document 45 Filed 04/14/20 Page 1 of 3 PageID: 404




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY



SHERRY LEWIS and DAVID V. LEWIS,                        C.A. No. 1:18−CV−05111−RBK−KMW
individually and on behalf of all others
similarly situated,                                     STIPULATION AND ORDER TO
                                                        EXTEND CASE SCHEDULE
                                          Plaintiffs,

                          v.

GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

                                         Defendant.



         Plaintiffs David Lewis and Sherry Lewis in the above captioned action and Defendant

Government Employees Insurance Company, collectively the “Parties” hereby submit the

following proposed case schedule. The Parties are proceeding with diligence but are experiencing

an enormous, unexpected strain on their resources as a result of the COVID-19 pandemic.

Additional time is needed for the Parties to navigate these complications and complete discovery.

Accordingly, the Parties stipulate and agree that the schedule be extended by six months as follows:




ERROR! UNKNOWN DOCUMENT PROPERTY NAME.

692951V1
Case 1:18-cv-05111-RBK-KMW Document 45 Filed 04/14/20 Page 2 of 3 PageID: 405



                                                       CURRENT
 Expert Discovery Related to Class                     DEADLINE               DEADLINE
 Certification.
 Telephonic Status Conference                          April 17, 2020 at      October 16, 2020 at
                                                       10:00 a.m.             10:00 a.m.
 All expert reports and expert disclosures             June 12, 2020          Dec. 11, 2020
 relating to class certification due
 Depositions of plaintiffs’ proposed experts for       July 24, 2020          Jan. 26, 2021
 class certification competed by
 Expert reports and expert disclosures relating to     August 14, 2020        Feb. 16, 2021
 class certification on behalf of defendant
 completed by
 Depositions of defendant’s proposed experts for       September 18, 2020     March 16, 2021
 class certification completed by
 Pretrial factual discovery closes on                  November 25, 2020      May 28, 2021
 Class Certification Motions.
 Plaintiffs shall file their motion for class          June 12, 2020          Dec. 11, 2020
 certification no later than
 Any response to the motion shall be filed no          August 14, 2020        Feb 16, 2021
 later than
 Any reply shall be filed on or before                 October 16, 2020       April 16, 2021
 The Court will conduct a telephone status             October 26, 2020 at    April 26, 2021 at
 conference on                                         10:00 a.m.             10:00 a.m.
         Respectfully submitted this April 13, 2020.

 Respectfully submitted,

 By /s/ James E. Cecchi                                       By: /s/ Francis X. Nolan
 James E. Cecchi                                              Francis X. Nolan
 CARELLA, BYRNE, CECCHI,                                      Kymberly Kochis (pro hac vice)
 OLSTEIN, BRODY & AGNELLO, P.C.                               Alexander Fuchs (pro hac vice)
 5 Becker Farm Rd.                                            EVERSHEDS SUTHERLAND LLP
 Roseland, NJ 07068-1739                                      1114 Avenue of the Americas
 Telephone: (973) 994-1700                                    The Grace Building, 40th Floor
 Facsimile: (973) 994-1744                                    New York, New York 10036
 cbartlett@carellabyrne.com                                   Telephone: (212) 389-5000
                                                              Facsimile: (212) 389-5099
 Steve W. Berman (WSBA #12536)
 HAGENS BERMAN SOBOL SHAPIRO LLP                              Attorneys for Defendant
 1301 Second Avenue, Suite 2000
 Seattle, WA 98101
 Telephone: (206) 623-7292
 Facsimile: (206) 623-0594
 steve@hbsslaw.com

 Robert B. Carey (pro hac vice)
 John M. DeStefano (pro hac vice)
 HAGENS BERMAN SOBOL SHAPIRO LLP
 11 West Jefferson Street, Suite 1000
 Phoenix, AZ 85003


                                                -1-
ERROR! UNKNOWN DOCUMENT PROPERTY NAME.

692951V1
Case 1:18-cv-05111-RBK-KMW Document 45 Filed 04/14/20 Page 3 of 3 PageID: 406



 Telephone: (602) 224-2628
 rob@hbsslaw.com
 johnd@hbsslaw.com

 Marc A. Goldich (pro hac vice)
 AXLER GOLDICH LLC
 1520 Locust Street, Suite 301Philadelphia,
 Pennsylvania 19102
 Telephone: (267) 534-7400
 mgoldich@axgolaw.com

 David Woloshin (pro hac vice)
 Dina S. Ronsayro (pro hac vice)
 ASTOR WEISS KAPLAN & MANDEL LLP
 200 South Broad Street, Suite 600
 Philadelphia, PA 19102
 Telephone: (215) 790-0100
 dwoloshin@astorweiss.com
 dronsayro@astorweiss.com

 Attorneys for Plaintiffs




                                              So Ordered this 14th day of April, 2020.


                                              _______________________________
                                              KAREN M. WILLIAMS
                                              United States Magistrate Judge




                                              -2-
ERROR! UNKNOWN DOCUMENT PROPERTY NAME.

692951V1
